ORDER

PER CURIAM.
Broderick Hawkins (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his motion to reopen his post-conviction proceedings.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).